Citation Nr: 1220496	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-22 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to July 15, 2002 for the grant of a total disability evaluation for a neurogenic bowel disorder, to include whether prior rating decisions were clearly and unmistakably erroneous (CUE).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  In July 2011, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the courts are applicable to this appeal.  

In October 1994, the Veteran was involved in a motorcycle accident, and suffered multiple injuries.  During his July 2011 hearing, the Veteran suggested that additional VA records exist pertaining to treatment for his bowel disorder following that accident.  Specifically, the Veteran testified that after initially receiving private treatment he received treatment for his bowel disorder exclusively at the VA Medical Center in Augusta, Georgia beginning around November 1994.  The only VA records considered at the time of the July 1995 rating decision included the report of hospitalization at the Augusta VA Medical Center from October 1994 to January 1995, VA outpatient treatment records from January to March 1995 and the report of VA examination in June 1995.  The Veteran has subsequently submitted copies of June and September 1995 VA home care treatment records, indicating that additional VA treatment records existed but were not considered in the rating decision issued in 1995.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  All VA inpatient and outpatient treatment records, to specifically include records not previously obtained from the Augusta, Georgia VA Medical Center, dated from November 1994 to July 15, 2002 should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After the development requested has been completed, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



